John Edward Alatalo, Appellant,
v.
The State of Florida, Appellee.
No. 3D07-2779.
District Court of Appeal of Florida, Third District.
Opinion filed February 4, 2009.
Carlos J. Martinez, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Juliet S. Fattel, and Nicholas Merlin, Assistant Attorneys General, for appellee.
Before SUAREZ, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM
As the defendant did not make a cognizable claim under Florida Rule of Criminal Procedure 3.170(l), we affirm the trial court's ruling.
Affirmed.
Not final until disposition of timely filed motion for rehearing.